     Case 1:21-cr-00064-TH Document 21 Filed 09/13/21 Page 1 of 2 PageID #: 43




                      IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF TEXAS
                               BEAUMONT DIVISION


UNITED STATES OF AMERICA                        §
                                                §
                                                § CASE NUMBER 1:21-CR-00064-TH
v.                                              §
                                                §
                                                §
JUAN GERONIMO                                   §
GUTIERREZ-ROMAN                                 §


         ORDER ADOPTING FINDINGS OF FACT AND RECOMMENDATION
                     ON DEFENDANT’S GUILTY PLEA

        The court referred this matter to the Honorable Zack Hawthorn, United States Magistrate

Judge, for administration of a guilty plea under Rule 11 of the Federal Rules of Criminal

Procedure. Judge Hawthorn conducted a hearing in the form and manner prescribed by Federal

Rule of Criminal Procedure 11 and issued his Findings of Fact and Recommendation on Guilty

Plea Before the United States Magistrate Judge. The magistrate judge recommended that the

court accept the Defendant’s guilty plea. He further recommended that the court adjudge the

Defendant guilty on Count One of the Indictment filed against the Defendant.

        The parties have not objected to the magistrate judge’s findings. The court ORDERS

that the Findings of Fact and Recommendation on Guilty Plea of the United States Magistrate

Judge are ADOPTED. The court accepts the Defendant’s plea.

        It is further ORDERED that, in accordance with the Defendant’s guilty plea and the

magistrate judge’s findings and recommendation, the Defendant, Juan Geronimo Gutierrez-
  Case 1:21-cr-00064-TH Document 21 Filed 09/13/21 Page 2 of 2 PageID #: 44




Roman, is adjudged guilty as to Count One of the Indictment charging a violation of 8 U.S.C. §

1326(a) (Unlawful Reentry by Removed/Deported Alien).


      SIGNED this the 13 day of September, 2021.




                                   ____________________________
                                   Thad Heartfield
                                   United States District Judge
